Freeman, J.,
delivered the opinion of the court..
*316The judgment in this ease must be affirmed for two reasons:—
First, the point of error assigned in the charge of the Circuit Judge, whether well taken or not, which we do not decide, did not mislead the jury, or work any injury to the defendant; as it is evident that the jury have not proceeded upon the ground stated in the charge, but have found a verdict, not for nominal, but for substantial damages.
Second, upon careful examination of the record, we think there is testimony on which the verdict may well rest. At any rate, there is not such a preponderance of testimony against it as would authorize this court to reverse.
Affirm the judgment.